Exhibit 10.8

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made and
entered into this 30th day of July, 2012, by and among (i) Craig McKenzie
(“Employee”); (ii) ZaZa Energy Corporation, a Delaware corporation (the
“Company”); (iii) Sequent Petroleum Management, LLC, a Texas limited liability
company (“Sequent”); (iv) Blackstone Oil & Gas, LLC, a Texas limited liability
company (“Blackstone”); (v) Omega Energy LLC, a Texas limited liability company
(formerly known as Omega Energy Corporation)(“Omega”); and (vi) Lara Energy
Inc., a Texas corporation (“Lara”, with each of Blackstone, Omega and Lara
referred to individually as a “Grantor” and referred to collectively as
“Grantors”).

 

WHEREAS, Employee is a current employee of the Company; and

 

WHEREAS, Employee and the Company have agreed to terminate Employee’s employment
with the Company;

 

NOW, THEREFORE, in consideration of the promises and agreements set forth below,
Employee and the Company agree as follows:

 

1.             Separation of Employment. Employee’s employment with the Company
shall terminate on August 1, 2012 (the “Separation Date”), and Employee shall
receive his salary through September 1, 2012. Employee’s medical benefits shall
terminate on August 2, 2013. Employee may have the right to continue his health
benefits under COBRA. A letter explaining Employee’s rights under COBRA will be
mailed to him under separate cover. Employee hereby resigns as officer and
director of the Company, subsidiaries and affiliates immediately.

 

2.             Payment and Other Consideration. In consideration of the
agreements and covenants set forth in this Agreement, (a) the Company agrees to
pay Employee $550,000 (the “Payment”) in a lump sum on the later of i) August 1,
2012, (ii) the expiration of the revocation period described in Section 17, or
(iii) the return of Company property described in Section 7, subject in each
case to applicable payroll withholdings; (b) the Company agrees to pay
relocation expenses up to $15,000.00 and travel expenses to Employee up to
$15,000; (c) the Company agrees to reimburse Employee for preapproved business
expenses incurred up to and including August 1, 2012 on behalf of the Company,
including a relocation expense in the amount of $12,000; (d) the Company agrees
to pay Employee $3,000 for costs associated with preparation of Employee’s
federal and state tax returns; (e) the Company agrees to permit Employee
continued use of the corporate apartment he currently occupies through
October 31, 2012, and Company will consent to Employee’s request to assume
responsibility for apartment lease after October 31, 2012; and (f) on the date
this Agreement is executed, Grantors agree to enter into and perform a
Restricted Stock Award Agreement with Employee in substantially the form
attached hereto as Exhibit I. The Company agrees that the terms of the
Restricted Stock Award Agreement attached as Exhibit I are expressly
incorporated into this Agreement as if fully stated verbatim herein. Employee
agrees to indemnify, defend, and hold the Company and the Released Parties (as
defined in Section 3) harmless from any claims, demands, deficiencies,
assessments, executions, judgments, or recoveries by any governmental entity for
any amounts

 

--------------------------------------------------------------------------------


 

claimed due on account of this Agreement or pursuant to claims made under any
federal or state tax laws, and any costs, expenses, or damages sustained by the
Company resulting from the payments under this Agreement. Employee further
certifies:

 

“Under penalties of perjury, I certify (1) that the number shown below is my
correct taxpayer identification number (“SSN”), and (2) that I am not subject to
backup withholding because (a) I have not been notified by the Internal Revenue
Service that I am subject to backup withholding as a result of a failure to
report all interest or dividends, or (b) the Internal Revenue Service has
notified me that I am no longer subject to backup withholding.”

 

3.           Released Parties. The term “Released Parties,” as used in this
Agreement, shall mean the Company, Sequent, Blackstone, Omega and Lara, and any
of their respective past or present employees, representatives, administrators,
agents, officials, officers, directors, founders, shareholders, members,
divisions, parents, subsidiaries, successors, affiliates, general partners,
managers, limited partners, consultants, employee benefit plans (and their
sponsors, fiduciaries, or administrators), insurers, or attorneys.

 

4.           General Release. In consideration of the Payment, the Restricted
Stock Award Agreement and Consulting Services Agreement described in Section 2,
Employee, on behalf of himself and his agents, representatives, attorneys,
assigns, heirs, executors, and administrators, fully, finally, unconditionally
and forever releases and discharges each of the Released Parties from any and
all liability, claims, demands, actions, causes of action, suits, grievances,
debts, sums of money, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees, and remedies of any type, regarding any act or
failure to act that occurred up to and including the date on which Employee
signs this Agreement, including, without limitation, any claims arising or that
arose or may have arisen out of, are incidental to, or are in any way connected
with Employee’s employment, or his separation of employment from the Company.

 

Likewise, in consideration for Employee’s release of claims and for other good
and valuable consideration, the Released Parties, on behalf of themselves and
their agents, attorneys, heirs, executors, and administrators, fully, finally,
unconditionally and forever release and discharge Employee from any and all
liability, claims, demands, actions, causes of action, suits, grievances, debts,
sums of money, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees, and remedies of any type, regarding any act or
failure to act that occurred up to and including the date on which Employee
signs this Agreement, including, without limitation, any claims arising or that
arose or may have arisen out of, are incidental to, or are in any way connected
with Employee’s employment, or his separation of employment from the Company.
However, this paragraph 4, in its entirety, is not intended to limit any rights
of any insurance carrier for the Company to pursue employee for any claims it
may have.

 

Both the Employee’s and the Released Parties’ releases include but are not
limited to the release of:

 

·                  any action arising under any federal, state, or local
statute, such as Title VII of the Civil Rights Act of 1964, Title 12,
Section 1790b of the United States Code, and Americans with Disabilities Act,
the Age Discrimination in Employment Act, Section 1981 of Title 42, United
States Code, the Texas Commission on Human Rights Act,

 

--------------------------------------------------------------------------------


 

Chapter 451 of the Texas Labor Code, or other sections of the Texas Labor Code
or any other local, state or federal anti-discrimination, anti-retaliation,
whistleblower, or civil rights statute, as amended;

 

·                  any action under common law or in equity, including, but not
limited to, claims based on alleged breach of an obligation or duty arising in
contract or tort, such as breach of contract, fraud, quantum meruit, wrongful
discharge, defamation, infliction of emotional distress, assault, battery,
malicious prosecution, false imprisonment, harassment, negligence, gross
negligence, and strict liability;

 

·                  any claim for lost, unpaid, or unequal wages, salary, stock
options, unvested restricted stock, severance or any other benefits;

 

·                  any alleged unlawful act;

 

·                  or any other claim regardless of the forum in which it might
be brought, if any, which Employee has, might have, or might claim to have
against any of the Released Parties, for any and all injuries, harm, damages,
wages, benefits, salary, reimbursements, penalties, costs, losses, expenses,
attorneys’ fees, and/or liability or other detriment, if any, whatsoever and
whenever incurred, suffered, or claimed by Employee.

 

It is expressly agreed and understood by Employee that this release includes,
but is not limited to, any and all claims, actions, demands, and causes of
action, if any, arising from or in any way connected with any and all actions,
statements, communications, negotiations, dealings, compensation, employment
relationships, and separations of employment between the Company, as a result of
any and all alleged acts, omissions, or events, arising in whole or in part
prior to the effective date of this Agreement.

 

Employee acknowledges that in exchange for this release, he has received
separate consideration beyond that to which he is otherwise entitled under
Company policy or applicable law. Employee specifically acknowledges and agrees
that he is not entitled to any money, benefits or consideration other than what
is described in this Agreement and the Restricted Stock Award Agreement. Except
as otherwise expressly provided herein, Employee intends and agrees that this
release shall be effective as a bar to all actions, causes of action,
obligations, costs, expenses, attorneys’ fees, damages, debts, duties, losses,
claims, liabilities and demands of whatsoever character, nature and kind,
whether or not Employee knows that the claim exists at this time. Company
acknowledges that nothing in this paragraph 4 limits or restricts Employee’s
rights to indemnification as stated in paragraph 9 of this Agreement.

 

5.           Covenant Not To Sue. Except for an action arising out of a breach
of the terms of this Agreement or the Restricted Stock Award Agreement, Employee
agrees never to bring (or cause to be brought) any claim, action or proceeding
against the Company or any of the Released Parties regarding any act or failure
to act that occurred up to and including the date on which the parties sign this
Agreement, including but not limited to any claim, action or proceeding relating
to Employee’s employment or his separation of employment from the Company.
Company agrees never to bring (or cause to be brought) any claim, action or
proceeding against Employee

 

--------------------------------------------------------------------------------


 

regarding any act or failure to act that occurred up to and including this
Agreement, including but not limited to any claim, action or proceeding relating
to Employee’s performance and/or conduct during his employment or the separation
of Employee’s employment with the Company. However, this paragraph is not
intended to limit any rights of any insurance carrier for the Company to pursue
Employee for any rights it may have.

 

6.           No Encouragement of Claims. Employee will not directly or
indirectly encourage or assist any person or entity who files a lawsuit, charge,
claim or complaint against any of the Released Parties unless he is required to
render such assistance pursuant to a lawful subpoena or other legal obligation.
Employee agrees that he will cooperate with the Company and any Released Party
in any claim that may be made against or by any of the Released Parties.

 

7.           Return of Company Property. Employee agrees to immediately return
to the Company all Company property, including but not limited to, files,
records, computer hardware and software, printers, phones, pagers, individual
computing devices, smart phones of any type, Blackberry and similar devices,
keys and all other property or information provided by the Company to Employee.

 

8.           Non-Disparagement. Employee and Company agree not to make any oral
or written statement to any third party that disparages, defames, or reflects
adversely upon Employee, any of the Released Parties or their respective
products, employees and services. Employee and Company agree that they will not,
directly or indirectly, in any capacity or manner, make, express, transmit,
write, verbalize or otherwise communicate in any way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or other statement of
any kind, whether verbal, written, electronically transferred or otherwise, that
might be construed to be derogatory or critical of, or negative toward, the
other and the Company’s affiliates, directors, officers, contractors, employees,
agents or representatives.

 

9.           Indemnification. Company and Employee agree that Employee expressly
does not waive or release the Company and the Released Parties from any
obligation to indemnify or advance expenses of defense of any proceeding or
matter under the Bylaws of the Company, or any other Agreement between the
parties, including the Indemnity Agreement dated June 12, 2012, between the
Company and Employee. Employee’s right to indemnification as provided in the
Bylaws of the Company and advancement of expenses (as defined in Article 10.2 of
the Bylaws of the Company) incurred in defense of a proceeding (as defined in
Section 10.1 of the Bylaws of the Company), along with the Employee’s right to
bring suit (as defined in Article 10.3 of the Bylaws of the Company) shall
survive, as do the provisions of that certain Indemnity Agreement dated June 12,
2012, referenced above. The Employee and Company hereby incorporate Article 10
of the Bylaws of the Company in this Agreement as if fully stated verbatim
herein. It is the intention of Company and Employee that Employee shall be
provided indemnity to the fullest extent permitted by any agreements between
them. Further Employee agrees that any amounts paid to the Company by way of
reimbursement from any insurance policies providing insurance coverage
applicable to any indemnified claims, is for the benefit of the Company only.

 

--------------------------------------------------------------------------------


 

10.         Cooperation. Employee agrees to fully cooperate with the Company and
its insurers, and provide his time, knowledge and resources make himself
available for testimony in any form, in connection with any asserted or
unasserted administrative charge, investigation or proceeding, including any
EEOC complaint by any person whether asserted or unasserted as of the date of
this Agreement, or in any lawsuit of any nature in any state or federal court in
the United States or in any foreign jurisdiction against Employee, the Company,
or both of them, arising out of or from Employee’s employment or relationship
with the Company, and will make himself available upon reasonable notice, and
fully cooperate in connection therewith. The Company agrees to fully reimburse
Employee for all reasonably incurred expenses associated with his cooperation
with the Company. In the event Employee’s compliance with this paragraph
requires more than three consecutive days of Employee’s time, then Company
agrees to fully reimburse Employee for his time in an amount equal to the hourly
rate of Employee’s base salary while employed with the Company times the number
of hours expended by Employee, and for reasonably incurred expenses.

 

11.         Non-Admission. This Agreement does not constitute an admission by
any of the Released Parties that any action that any of them took with respect
to Employee was wrongful, unlawful or in violation of any local, state, or
federal act, statute, or constitution, or susceptible of inflicting any damages
or injury on Employee, and the Company specifically denies any such wrongdoing
or violation.

 

12.         Agreement Inadmissible as Evidence. This Agreement, its execution,
and its implementation may not be used as evidence, and shall not be admissible,
in a subsequent proceeding of any kind, except one which either party institutes
alleging a breach of this Agreement.

 

13.         Confidentiality. Both Employee and the Company agree that they will
not (without the prior written consent of the other) disclose, publish,
indicate, or in any manner communicate, the terms and provisions of this
Agreement to any other person or entity except: (a) as may be required by law;
(b) to their accountants and/or financial advisors to the extent necessary to
prepare his necessary tax or financial documents; and (c) to their attorneys;
and Employee may disclose the terms of this Agreement to his spouse. Employee
and the Company further agree that prior to any such authorized disclosure, each
will inform any such person to whom disclosure is to be made that the terms of
this Agreement are confidential and each will secure the agreement of any such
person to maintain the confidentiality of the terms and provisions of this
Agreement.

 

14.         Partial Termination of Employment Agreement. This Agreement contains
the entire agreement and understanding between Employee and the Company
concerning only the matters described in this Agreement. It supersedes all prior
discussions, negotiations and proposals of the parties relating to the matters
described in this Agreement. The terms of this Agreement cannot be changed
except in a subsequent document signed by both parties. Employee’s Employment
Agreement dated August 24, 2009, (the “Employment Agreement”) is hereby
terminated, except that the restrictive covenants, as articulated in Section 9
of the Employment Agreement, including any restriction on dissemination of
confidential information or Company employee solicitation, shall remain binding
upon Employee in full force and effect. Nothing in this Agreement shall be
construed as terminating, affecting or modifying the Waiver

 

--------------------------------------------------------------------------------


 

of Rights and Claims dated February 21, 2012 or any other agreement between
Employee and Company.

 

15.         Breach of Agreement. Employee agrees that in the event the Company
is required to commence an action in law or equity to enforce its rights under
any provision of this Agreement and prevails, Employee shall be liable for the
reasonable attorneys’ fees and costs incurred by the Company in connection with
such action upon a finding of liability for reasonable attorneys’ fees and costs
by a court of competent jurisdiction for breach of this Agreement by Employee.

 

16.         Severability. The provisions of this Agreement shall be severable
and the invalidity of any provision shall not affect the validity of the other
provisions; provided, however, that upon any finding by a court of competent
jurisdiction that a release or waiver of claims or rights, or a covenant
provided for by Sections 4 and 5 herein, is illegal, void or unenforceable,
Employee agrees, at the Company’s option, either to execute promptly a release,
waiver and/or covenant that is legal and enforceable or to return promptly to
the Company the full amount paid to him pursuant to this Agreement.

 

17.         ADEA Waiver. Employee acknowledges that he has been advised in
writing to consult with an attorney prior to executing this Agreement, which
contains releases and waivers. Employee understands that he may take a period of
twenty-one (21) days within which to consider this Agreement. Employee
understands that he may revoke this Agreement during the seven (7) days
following his execution of this Agreement and that this Agreement will not
become effective until that seven-day revocation period has expired. In order to
revoke this Agreement, Employee must sign and send a written notice to the
Company addressed to ZaZa Energy Corporation, 1301 McKinney Street, Suite 3000,
Houston, Texas 77010, Attention: Karen Thomas, which shall only be effective if
the Company receives it no later than seven days after Employee signs this
Agreement. If Employee revokes this Agreement, he will not be entitled to any of
the benefits or other consideration, including the Payment or the Stock Award,
provided to him in this Agreement.

 

18.         Knowing and Voluntary Waiver. Employee acknowledges that: (a) he has
carefully read this Agreement and fully understands its meaning and effect;
(b) he had a full and adequate opportunity and reasonable time period to review
this Agreement with an attorney of his choosing before he signed it; (c) he was
not coerced into signing this Agreement; (d) he agrees to all the terms of this
Agreement and is entering into this Agreement knowingly, voluntarily, and with
full knowledge of its significance; and (e) the only consideration for his
signing this Agreement are the terms stated herein, and no other promises or
representations of any kind have been made by any person or entity to cause him
to sign this Agreement.

 

19.         Choice of Law and Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Texas, without regard to
the law of conflicts of that State. The parties agree that any dispute regarding
the enforceability or breach of this Agreement shall be adjudicated in a federal
or state court of competent jurisdiction in Houston, Texas.

 

--------------------------------------------------------------------------------


 

20.         Counterparts. This Agreement may be executed in counterparts and
will be as fully binding as if signed in one entire document.

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND THAT I AM ENTERING INTO IT
VOLUNTARILY.

 

 

 

ZaZa Energy Corporation

 

 

 

 

 

 

/s/ Craig McKenzie

 

By:

/s/ Todd A. Brooks

Craig McKenzie

 

Name:

Todd A. Brooks

Taypayer Identification No.:

 

Title:

President

 

 

 

Dated: July 30, 2012

 

Dated: July 30, 2012

 

 

 

 

 

 

 

 

Sequent Petroleum Management, LLC

 

 

 

 

 

 

 

 

By:

/s/ David Doll

 

 

Name:

David Doll

 

 

Title:

Manager

 

 

 

 

 

Dated: July 30, 2012

 

 

 

 

 

 

 

 

Blackstone Oil & Gas, LLC

 

 

 

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

 

Name:

Todd A. Brooks

 

 

Title:

President

 

 

 

 

 

Dated: July 30, 2012

 

 

 

 

 

 

 

 

Omega Energy LLC

 

 

 

 

 

 

 

 

By:

/s/ Gaston L. Kearby

 

 

Name:

Gaston L. Kearby

 

 

Title:

President

 

 

 

 

 

Dated: July 30, 2012

 

--------------------------------------------------------------------------------


 

 

 

Lara Energy Inc.

 

 

 

 

 

 

 

 

By:

/s/ John E. Hearn, Jr.

 

 

Name:

John E. Hearn, Jr.

 

 

Title:

President

 

 

 

 

 

Dated: July 30, 2012

 

--------------------------------------------------------------------------------